Name: Commission Regulation (EEC) No 280/92 of 6 February 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 2 . 92 Official Journal of the European Communities No L 33/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 280/92 of 6 February 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (1), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advanced fixing of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3247/89 (4), and in particular Article 6 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (5), as last amended by Regulation (EEC) No 203/92 (6); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3672/89 (8), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 29 January to 4 February 1992 for the Greek drachma lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Greece, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'Greece' in parts 1 , 3, 4 , 5, 6, 7 and 8 of Annex I is replaced by that in Annex I hereto ; 2 . Annex II is replaced by Annex II hereto ; 3 . Annex III is replaced by Annex III hereto. Article 2 This Regulation shall enter into force on 10 February 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 February 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission ') OJ No L 164, 24. 6. 1985 , p . 6. 2) OJ No L 201 , 31 . 7 . 1990 , p . 9 . J) OJ No L 310, 21 . 11 . 1985 , p . 22 , *) OJ No L 314, 28 . 10 . 1989, p. 51 . 5) OJ No L 153, 17 . 6. 1991 , p . 1 . 4) OJ No L 25 , 3 . 2 . 1992 , p . 1 . 0 OJ No L 310, 21 . 11 . 1985 , p. 4 . ¢) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 33/2 Official Journal of the European Communities 10 . 2 . 92 ANNEX I PART 1 i SECTOR CEREALS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  0709 90 60 2 240,6 0712 90 19 2 240,6 1001 10 10 3 026,8 1001 10 90 3 026,8 1001 90 91 2 240,6 1001 90 99 2 240,6 1002 00 00 2 128,6 1003 00 10 2 128,6 1003 00 90 2 128,6 1004 00 10 2 043,5 1004 00 90 2 043,5 1005 10 90 2 240,6 1005 90 00 2 240,6 1007 00 90 2 128,6 1008 20 00 2 128,6 1101 00 00 2 716,4 1102 10 00 2 559,7 1102 20 10 3 136,8 1102 20 90 1 008,3 1102 90 10 2 171,2 1102 90 30 2 084,3 1102 90 90 11-1 7285 2 171,2 11-1 7286 2 171,2 1103 11 10 3 860,8 1103 11 90 2 933,7 1103 12 00 2 860,9 1103 13 11 11-2 7287 3 248,8 1103 13 19 3 248,8 1103 13 90 2 285,4 1103 19 10 2 171,2 1103 19 30 2 980,1 1103 19 90 11-1 7285 2 171,2 11-1 7286 2 171,2 1103 21 00 2 285,4 1103 29 10 2 171,2 1103 29 20 2 171,2 1103 29 30 2 084,3 10 . 2 . 92 Official Journal of the European Communities No L 33/3 Positive Negative CN code Table Additionalcode Germany Notes Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg % Denmark Italy France Greece Ireland ll DM , F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF ­ Dr £ Irl  1 000 kg  1103 29 40 2 285,4 1103 29 90 11-1 7285 2 171,2 11-1 7286 2 171,2 1104 11 10 2 171,2 1104 11 90 2 980,1 1104 12 10 2 084,3 1104 12 90 3 678,3 1104 19 10 2 285,4 1104 19 30 2 171,2 1104 19 50 2 464,6 1104 19 99 11-1 7285 2 171,2 11-1 7286 2 171,2 1104 21 10 2 171,2 1104 21 30 2 980,1 1104 21 50 3 405,8 1104 21 90 2 171,2 1104 22 10 11-6 7158 2 084,3 11-6 7159 3 678,3 1104 22 30 2 860,9 1104 22 50 2 084,3 1104 22 90 2 084,3 1104 23 10 2 285,4 1104 23 30 2 285,4 1104 23 90 2 285,4 1104 29 11 2 285,4 1104 29 15 2 171,2 1104 29 19 11-3 7290 2 171,2 11-3 7291 2 171,2 1104 29 31 2 285,4 1104 29 35 2 171,2 1104 29 39 11-3 7290 2 171,2 11-3 7291 2 171,2 1104 29 91 2 285,4 1104 29 95 2 171,2 1104 29 99 11-1 7285 2 171,2 11-1 7286 2 171,2 1104 30 10 1 680,4 1104 30 90 672,2 1107 10 11 3 988,2 1107 10 19 2 980,0 1107 10 91 3 788,9 1107 10 99 2 831,1 1107 20 00 3 299,4 1108 11 00 11-4 7294 3 786,6 11-4 7295 O 3 786,6 No L 33/4 Official Journal of the European Communities 10 . 2 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  1108 1200 11-4 7294 3 383,3 11-4 7295 O 3 383,3 1108 13 00 11-5 7296 3 383,3 H-5 7297 C) 3 383,3 1108 14 00 11-4 7294 3 383,3 11-4 7295 O 3 383,3 1108 19 90 11-4 7294 3 383,3 11-4 7295 (l) 3 383,3 1109 00 00 ' 5 153,3 1702 30 91 17-9 7318 4 413,9 1702 30 99 17-9 7318 3 383,3 1702 40 90 3 383,3 1702 90 50 3 383,3 1702 90 75 4 615,6 1702 90 79 3 226,4 2106 90 55 3 383,3 2302 10 10 23-1 7622  23-1 7623 925,4 2302 10 90 1 916,8 2302 20 10 925,4 2302 20 90 1 916,8 2302 30 10 925,4 2302 30 90 1 982,9 2302 40 10 925,4 2302 40 90 1 982,9 2303 10 11 4 481,1 2309 10 11 23-2 7624  23-2 7625 268,9 2309 10 13 23-8 7541 (2)  23-8 7542 O 2 840,0 23-8 7543 (*) 5 680,0 23-8 7544 (')  23-8 7545 (') 443,8 23-8 7546 (&gt;) 887,5 23-8 7547 (2)  23-8 7548 (') 4 708,2 23-8 7549 ( ») 9 416,4 23-8 7550 O 268,9 23-8 755 i O 3 108,9 23-8 7552 (') 5 948,9 23-8 7626 (*) 268,9 23-8 7627 ( ») 712,7 23-8 7628 (') 1 156,4 23-8 7629 O 268,9 23-8 7630 O 4 977,1 10 . 2 . 92 Official Journal of the European Communities No L 33/5 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  2309 10 13 23-8 7631 (l) 9 685,3 2309 10 31 23-3 7624 t_ 23-3 7691 851,4 2309 10 33 23-9 7541 (2)  23-9 7542 (2) 2 840,0 23-9 7543 0 5 680,0 23-9 7544 (2)  23-9 7545 (2) 443,8 23-9 7546 (2) 887,5 23-9 7547 (2)  23-9 7548 (2) 4 708,2 23-9 7549 (2) 9 416,4 23-9 7645 (2) 851,4 23-9 7646 (2) 3 691,4 23-9 7647 (2) 6 531,4 23-9 7648 (2) 851,4 23-9 7649 (2) 1 295,2 23-9 7650 (2) 1 738,9 23-9 7651 (2) 851,4 23-9 7652 (2) 5 559,6 23-9 7653 (2) 10 267,8 2309 10 51 23-4 7624  23-4 7692 1 680,4 2309 10 53 23-10 7541 (2) _ 23-10 7542 (2) 2 840,0 23-10 7543 (2) 5 680,0 23-10 7544 (2)  23-10 7545 (2) 443,8 23-10 7546 (2) 887,5 23-10 7547 (2)  23-10 7548 (2) 4 708,2 23-10 7549 (2) 9 416,4 23-10 7654 (2) 1 680,4 23-10 7655 (2) 4 520,4 23-10 7656 C) 7 360,4 23-10 7657 (2) 1 680,4 23-10 7658 (2) 2 124,2 23-10 7659 (2) 2 567,9 23-10 7660 (2) j 1 680,4 23-10 7661 (2) 6 388,6 23-10 7662 (2) 11 096,8 2309 90 31 23-5 7624  23-5 7693 268,9 2309 90 33 23-11 7541 (2)  23-11 7542 (2) 2 840,0 No L 33/6 Official Journal of the European Communities 10 . 2 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  2309 90 33 23-11 7543 (2) 5 680,0 23-11 7544 O  23-11 7545 O 443,8 23-11 7546 (l) 887,5 23-11 7547 (2)  23-11 7548 (2) 4 708,2 23-11 7549 (2) 9 416,4 23-11 7663 (2) 268,9 23-11 7664 (*) 3 108,9 23-11 7665 (2) 5 948,9 23-11 7666 O 268,9 23-11 7667 (2) 712,7 23-11 7668 (2) 1 156,4 23-11 7669 O 268,9 23-11 7670 (2) 4 977,1 23-11 7671 (2) 9 685,3 2309 90 41 23-6 7624  23-6 7694 « 851,4 2309 90 43 23-12 7541 (2)  23-12 7542 (2) 2 840,0 23-12 7543 (2) 5 680,0 23-12 7544 (2)  23-12 7545 (2) 443,8 23-12 7546 O 887,5 23-12 7547 (2)  23-12 7548 (2) 4 708,2 23-12 7549 (2) 9 416,4 23-12 7672 (2) 851,4 23-12 7673 (2) 3 691,4 23-12 7674 (2) 6 531,4 23-12 7675 (2) 851,4 23-12 7676 (2) 1 295,2 23-12 7677 (2) 1 738,9 23-12 7678 (2) 851,4 23-12 7679 (2) 5 559,6 23-12 7680 (2) 10 267,8 2309 90 51 23-7 7624  23-7 7695 1 680,4 2309 90 53 23-13 7541 (2)  23-13 7542 (2) 2 840,0 23-13 7543 (2) 5 680,0 23-13 7544 (2)  23-13 7545 (2) 443,8 23-13 7546 (2) 887,5 23-13 7547 (2)  10 . 2 . 92 Official Journal of the European Communities No L 33/7 \ \ I Positive \ Negative I CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 O O O O O O O O O (2) O - 1 000 kg - 4 708,2 9 416,4 1 680,4 4 520,4 7 360,4 1 680,4 2 124,2 2 567,9 1 680,4 6 388,6 11 096,8 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . No L 33/8 Official Journal of the European Communities 10 . 2 . 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts || Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Il I I il III \\ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg live weight 2 075,5 2 075,5 2 075,5 2 075,5 2 075,5 100 kg net weight  0102 90 10 ( ») 0102 90 31 C) 0102 90 33 O 0102 90 35 ( l) 0102 9p 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 , O 0202 20 30 02-1 7014 02-1 7018 02-1 7019 O 0202 20 50 02-1 7014 02-1 7018 02-1 7019 O 0202 20 90 O 0202 30 10 (2) 0202 30 50 (2) C) 0202 30 90 02-2 7034 02-2 7038 O 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 16-4 7330 16-4 7331 16-4 7332 1602 90 61 16-4 7332 3 943,4 3 943,4 3 943,4 3 943,4 3 154,7 3 154,7 4 732,0 4 732,0 3 154,7 5 396,2 3 507,5 3 507,5 561,2 561,2 2 806,0 876,9 876,9 4 384,4 2 806,0 4 384,4 4 384,4 876,9 4 384,4 5 396,2 4 384,4 3 154,7 4 503,7 4 503,7 4 503,7 4 503,7 2 698,1 1 805,6 1 805,6 10. 2. 92 Official Journal of the European Communities No L 33/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competentauthorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 33/ 10 Official Journal of the European Communities 10. 2. 92 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 pieces  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 29,0 84,5 29,0  100 kg  125,9 204.7 194,1 138,3 202.3 158.1 179.8 195.9 197,6 216,6 240,9 292.4 324,9 277.2 303,2 289,0 179.8 195.9 197,6 216,6 292.4 324,9 277,2 303.2 289.0 532,8 215.5 164.1 113.6 296.7 278.7 504.8 113,6 415,0 238.3 Official Journal of the European Communities No L 33/ 1110. 2 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal ¢ United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 020739 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 164.1 113,6 316.2 148,2 266,8 504,8 113,6 636,6 532.8 357.4 333.5 317.9 164,1 113.6 454.7 296,7 439.6 278.7 416,9 504.8 113,6 532,8 215.5 164,1 113.6 296.7 278.7 504.8 113,6 415.0 * 238,3 164.1 113,6 316.2 148,2 266,8 504,8 113,6 636,6 532.8 357.4 333.5 317.9 164,1 113.6 No L 33/12 Official Journal of the European Communities 10 . 2 . 92 I || Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl - 100 kg  454,7 296,7 439.6 278.7 416,9 504.8 113,6 252,4 100 pieces  60,4 20,7 - 100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 182.3 853.4 372,0 397.5 824.2 211,5 395.3 555,3 532.2 555.3 740,3 100,3 740,3 100,3 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 10. 2 . 92 Official Journal of the European Communities No L 33/13 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts L I \ Pos Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \\ DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl - 100 kg  a + e 2 354.1 1 466,6 2 354,1 d+f d+f a + c 1 466,6 a+c a + c a+c a + c a + c+f 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-5 04-6 04-6 04-6 04-6 7058 7059 7074 7079 7222 7089 7089 7744 7098 7099 7114 7224 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7223 7098 7099 7114 7224 a + c a+c + f a + c a+c a + c a+c+f a + c+f a + c+f a + c a + c a + c a+c+f a+c+f a + c+f 1 466,6 2 354,1 1 466,6 a + c No L 33/14 Official Journal of the European Communities 10 . 2 . 92 Positive , Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta ; Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0403 90 19 04-2 7744 a + c 0403 90 31 04-4 7p89 d+f 0403 90 33 04-2 7744 a+c+f 0403 90 39 04-2 7744 a+c + f 0403 90 51 04-2 7744 a + c 0403 90 53 04-2 7744 a+c 0403 90 59 04-2 7744 a+c 0403 90 61 04-2 7744 a+c+f 0403 90 63 04-2 7744 a+c+f 0403 90 69 04-2 7744 a + c+f 0404 90 11 04-2 7744 a + c 0404 90 13 04-2 7744 a + c 0404 90 19 04-2 7744 a+c 0404 90 31 04-2 7744 a+c 0404 90 33 04-2 7744 a+c 0404 90 39 04-2 7744 a+c 0404 90 51 04-2 7744 a + c+f 0404 90 53 04-2 7744 a+c+f 0404 90 59 04-2 7744 a+c+f 0404 90 91 04-2 7744 a+c+f 0404 90 93 04-2 7744 a+c+f 0404 90 99 04-2 7744 a+c+f 0405 04-7 7118 1 731,4 04-7 7119 1 774,7 04-7 7134 1 860,1 04-7 7138 1 906,6 04-7 7139 2 129,2 04-7 7154 2 182,4 04-7 7174  04-7 7178  04-7 7179  04-7 7189 3 899,6 04-7 7193 3 997,1 04-7 7194  04-7 7197 b x coef 04-7 7198  04-7 7199 b x coef 04-7 7214  04-7 7218 b x coef 04-7 7219  04-7 7225 b 04-7 7280  04-7 7281 b x coef 0406 10 20 04-8 7226  04-8 7227 2 927,1 10. 2. 92 Official Journal of the European Communities No L 33/15 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0406 10 20 04-8 7228 3 342,1 04-8 7229 2 012,4 04-8 7230 2 618,7 04-8 7231 914,7 04-8 7232 1 330,5 0406 10 80 04-8 7226  04-8 7228 3 342,1 04-8 7230 2 618,7 04-8 7232 1 330,5 0406 20 10  0406 20 90 04-9 7233 3 342,1 04-9 7234 4 531,7 0406 30 10 04-10 7235  04-10 7236 1 201,8 04-10 7237 1 762,8 04-10 7238 2 564,9 04-10 7239 3 041,8 0406 30 31 04-10 7235  04-10 7236 1 201,8 04-10 7237 , 1 762,8 04-10 7238 2 564,9 0406 30 39 04-10 7235  04-10 7238 2 564,9 04-10 7239 3 041,8 0406 30 90 3 041,8 0406 40 00 04-11 7240  04-11 7241 3 163,6 0406 90 11 04-12 7242 2 618,7 04-12 7243  04-12 7244 2 927,1 04-12 7245 3 342,1 04-12 7246 2 012,4 04-12 7247 2 618,7 0406 90 13 04-13 7248  04-13 7250 3 911,6 0406 90 15 04-13 7248  04-13 7250 3 911,6 0406 90 17 04-13 7248   ' 04-13 7249 2 618,7 04-13 7250 3 911,6 0406 90 19  0406 90 21 04-14 7251 .  04-14 7252 3 584,3 0406 90 23 04-15 7254  04-15 7255 2 927,1 No L 33/ 16 Official Journal of the European Communities 10 . 2 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 P » Esc £ Bt'rs/Lfrs Dkr lit FF Dr £ Irl  100 kg  0406 90 23 04-15 7256 3 342,1 04-15 7257 2 012,4 04-15 7258 2 618,7 0406 90 25 04-15 7254  04-15 7255 2 927,1 04-15 7256 3 342,1 04-15 7257 2 012,4 04-15 7258 2 618,7 0406 90 27 04-15 7254  04-15 7255 2 927,1 04-15 7256 3 342,1 04-15 7257 2 012,4 04-15 7258 2 618,7 0406 90 29 04-15 7253  04-15 7254  04-15 7255 2 927,1 04-15 7256 3 342,1 04-15 7257 2 012,4 04-15 7258 2 618,7 0406 90 31 04-15 7253  04-15 7254  04-15 7255 2 927,1 04-15 7256 3 342,1 04-15 7257 2 012,4 04-15 7258 2 618,7 0406 90 33 04-15 7253  04-15 7254  04-15 7255 2 927,1 04-15 7256 3 342,1 04-15 7257 2 012,4 04-15 7258 2 618,7 0406 90 35 04-16 7259  04-16 7274 2 927,1 04-16 7277 3 342,1 04-16 7278 2 012,4 04-16 7279 2 618,7 0406 90 37 04-16 7259  04-16 7274 2 927,1 04-16 7277 3 342,1 04-16 7278 2 012,4 04-16 7279 2 618,7 0406 90 39 04-15 7254  04-15 7255 2 927,1 04-15 7256 3 342,1 04-15 7257 . 2 012,4 10 . 2. 92 Official Journal of the European Communities No L 33/ 17 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0406 90 39 04-15 7258 2 618,7 0406 90 50 04-15 7253  04-15 7254  04-15 7255 2 927,1 04-15 7256 3 342,1 04-15 7257 2 012,4 04-15 7258 2 618,7 0406 90 61  0406 90 63  0406 90 69 4 531,7 0406 90 73 04-16 7259  04-16 7274 2 927,1 04-16 7277 3 342,1 04-16 7278 2 012,4 04-16 7279 2 618,7 0406 90 75 04-16 7259  04-16 7274 2 927,1 04-16 7277 3 342,1 04-16 7278 2 012,4 04-16 7279 2 618,7 0406 90 77 04-16 7259 04-16 7274 2 927,1 04-16 7277 3 342,1 04-16 7278 2 012,4 04-16 7279 2 618,7 0406 90 79 04-16 7259  04-16 7274 2 927,1 04-16 7277 3 342,1 04-16 7278 2 012,4 04-16 7279 2 618,7 0406 90 81 04-16 7259  04-16 7274 2 927,1 04-16 7277 3 342,1 04-16 7278 2 012,4 04-16 7279 2 618,7 0406 90 85 04-16 7259  04-16 7274 2 927,1 04-16 7277 3 342,1 04-16 7278 2 012,4 04-16 7279 2 618,7 0406 90 89 04-15 7253  04-15 7254  04-15 7255 2 927,1 04-15 7256 3 342,1 04-15 7257 2 012,4 No L 33/ 18 Official Journal of the European Communities 10 . 2, 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal  United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0406 90 89 04-15 7258 2 618,7 0406 90 93 04-8 7226  04-8 . 7231 914,7 04-8 7232 1 330,5 0406 90 99 04-8 7226  04-8 7228 3 342,1 04-8 7230 2 618,7 04-8 7232 1 330,5 2309 10 15 23-14 7553 284,0 23-14 7554 568,0 23-14 7555 852,0 23-14 7556 1 065,0 23-14 7557 1 192,8 23-14 7558 1 278,0 23-14 7559 44,4 23-14 7569 88,8 23-14 7573 133,1 23-14 7574 166,4 23-14 7577 186,4 23-14 7578 199,7 23-14 7579 470,8 23-14 7580 941,6 23-14 7581 1 412,5 23-14 7582 1 /65,6 23-14 7583 1 977,4 23-14 7584 2 118,7 23-14 7885  2309 10 19 23-14 7553 284,0 23-14 7554 568,0 23-14 7555 852,0 23-14 7556 1 065,0 23-14 7557 1 192,8 23-14 7558 1 278,0 23-14 7559 44,4 23-14 7569 88,8 23-14 7573 133,1 23-14 7574 166,4 23-14 7577 186,4 23-14 7578 199,7 23-14 7579 470,8 23-14 7580 941,6 23-14 7581 1 412,5 23-14 7582 1 765,6 23-14 7583 1 977,4 23-14 7584 2 118,7 10 . 2 . 92 Official Journal of the European Communities No L 33/19 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/' Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2309 10 19 23-14 7885  2309 10 39 23-14 7553 284,0 23-14 7554 . 568,0 23-14 7555 852,0 23-14 7556 1 065,0 23-14 7557 1 192,8 23-14 7558 1 278,0 23-14 7559 44,4 23-14 7569 88,8 . 23-14 7573 133,1 23-14 7574 166,4 23-14 7577 186,4 23-14 7578 199,7 23-14 7579 470,8 23-14 7580 941,6 23-14 7581 1 412,5 23-14 7582 1 765,6 23-14 7583 1 977,4 23-14 7584 2 118,7 23-14 7885  2309 10 59 23-14 7553 284,0 23-14 7554 568,0 23-14 7555 852,0 23-14 7556 1 065,0 23-14 7557 1 192,8 23-14 7558 1 278,0 23-14 7559 . 44,4 23-14 7569 88,8 23-14 7573 133,1 23-14 7574 166,4 23-14 7577 186,4 23-14 7578 199,7 23-14 7579 470,8 23-14 7580 941,6 23-14 7581 1 412,5 23-14 7582 1 765,6 23-14 7583 1 977,4 23-14 7584 2 118,7 23-14 7885  2309 10 70 , 23-14 7553  284,0 23-14 7554 568,0 23-14 7555 852,0 23-14 7556 1 065,0 23-14 7557 1 192,8 23-14 7558 1 278,0 No L 33/20 Official Journal of the European Communities 10. 2 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2309 10 70 23-14 7559 44,4 23-14 7569 88,8 23-14 7573 133,1 23-14 7574 166,4 23-14 7577 186,4 23-14 7578 199,7 23-14 7579 470,8 23-14 7580 941,6 23-14 7581 1 412,5 23-14 7582 1 765,6 23-14 7583 1 977,4 23-14 7584 2 118,7 23-14 7885  2309 90 35 23-14 7553 284,0 23-14 7554 568,0 23-14 7555 852,0 23-14 7556 1 065,0 23-14 7557 1 192,8 23-14 7558 1 278,0 23-14 7559 44,4 23-14 7569 88,8 23-14 7573 133,1 23-14 7574 166,4 23-14 7577 186,4 23-14 7578 199,7 23-14 7579 470,8 23-14 7580 941,6 23-14 7581 1 412,5 23-14 7582 1 765,6 23-14 7583 1 977,4 23-14 7584 2 118,7 23-14 7885  2309 90 39 23-14 7553 284,0 23-14 7554 568,0 23-14 7555 852,0 23-14 7556 1 065,0 23-14 7557 1 192,8 23-14 7558 1 278,0 23-14 7559 44,4 23-14 7569 88,8 23-14 7573 133,1 23-14 7574 166,4 23-14 7577 186,4 23-14 7578 199,7 23-14 7579 470,8 10 . 2 . 92 Official Journal of the European Communities No L 33/21 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2309 90 39 23-14 7580 941,6 23-14 7581 1 412,5 23-14 7582 1 765,6 . 23-14 7583 1 977,4 23-14 7584 2 118,7 23-14 7885  2309 90 49 23-14 7553 284,0 23-14 7554 568,0 23-14 7555 852,0 23-14 7556 1 065,0 23-14 7557 1 192,8 23-14 7558 1 278,0 23-14 7559 44,4 23-14 7569 88,8 23-14 7573 133,1 23-14 7574 166,4 23-14 7577 186,4 23-14 7578 199,7 23-14 7579 470,8 23-14 7580 941,6 23-14 7581 ' 1 412,5 23-14 7582 1 765,6 23-14 7583 1 977,4 23-14 7584 2 118,7 23-14 7885  2309 90 59 23-14 7553 284,0 23-14 7554 568,0 23-14 7555 852,0 23-14 7556 1 065,0 23-14 7557 1 192,8 23-14 7558 1 278,0 23-14 7559 44,4 23-14 7569 88,8 23-14 7573 133,1 23-14 7574 166,4 23-14 7577 186,4 23-14 7578 199,7 23-14 7579 470,8 23-14 7580 941,6 23-14 7581 1 412,5 23-14 7582 1 765,6 23-14 7583 1 977,4 23-14 7584 2 118,7 23-14 7885  2309 90 70 23-14 7553 284,0 No L 33/22 Official Journal of the European Communities 10.2.92 II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 2309 90 70 - 100 kg  568,0 852.0 1 065,0 1 192,8 1 278,0 44,4 88,8 133.1 166,4 186,4 199.7 470.8 941,6 1 412,5 1 765,6 1 977,4 2 118,7 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 a b c d e f  % milk fat/ 100 kg product 43,5 47,7  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product 20,1  % lactic matter excluding added whey and/or lactose: and/or casein and/or caseinates/100 kg product 23,5 % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product 1,8  % sucrose/ 100 kg product 8,0 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added , ana where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 33/2310 . 2 . 92 Official Journal of the European Communities PART 6 SECTOR WINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2204 21 25 22-5 7431 (2) 338,5 22-5 7432 (2) 338,5 22-5 7434 (') 14,6 22-5 7587 (2) 338,5 22-5 7588 (') 14,6 2204 21 29 22-6 7438 (2) 237,1 22-6 7439 (2) 237,1 22-6 7441 (l) 14,6 22-6 7589 (2) 237,1 22-6 7590 O 14,6 2204 21 35 22-8 7449 (2) 338,5 22-8 7451 (') 14,6 22-8 7591 (2) 338,5 22-8 7592 (') 14,6 2204 21 39 22-9 7455 (2) 237,1 22-9 7457 (l) 14,6 22-9 7593 (2) 237,1 22-9 7594 (') 14,6 2204 29 10 22-3 7426 0) 14,6 2204 29 25 22-11 7478 (2) 338,5 22-11 7479 (2) 338,5 22-11 7480 (2) 338,5 22-11 7481 (2) 338,5 22-11 7483 O 14,6 22-11 7595 (2) 338,5 22-11 7596 O 14,6 2204 29 29 22-12 7487 (2) 237,1 22-12 7488 (2) 237,1 22-12 7490 O 14,6 22-12 7597 (2) 237,1 22-12 7598 (') - 14,6 2204 29 35 22-14 7498 (2) 338,5 22-14 7499 (2) 338,5 22-14 7518 C) 14,6 22-14 7599 (2) 338,5 No L 33/24 Official Journal of the European Communities 10 . 2 . 92 I I I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2204 29 35 22-14 7614 ( ») 14,6 2204 29 39 22-15 7524 (*) 237,1 22-15 7526 (*) 14,6 22-15 7618 O 237,1 22-15 7619 0) 14,6 (') Per % vol per hectolitre (total alcoholic strength by volume as denned in Annex II b Regulation (EEC) No 822/87). O hi. 10 . 2 . 92 Official Journal of the European Communities No L 33/25 PART 7 SECTOR SUGAR Monetary compensatory amounts I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland I I II I I DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  1701 11 10 17-5 7334 (*) 664,5 17-5 7335 664,5 1701 11 90 17-5 7334 (l) 664,5 17-5 7335 664,5 1701 12 10 17-5 7334 (') 664,5 17-5 7335 664,5 1701 12 90 17-5 7334 (') 664,5 17-5 7335 664,5 1701 91 00 17-6 7337 (2) 797,7 1701 99 10 17-7 7340 ' 797,7 1701 99 90 17-7 7340 797,7  100 kg of dry matter  1702 30 10 17-8 7341 797,7 1702 40 10 17-8 7341 797,7 1702 60 10 17-8 7341 797,7  °/o sucrose content and 100 kg net  1702 60 90 17-10 7345 (3) 7,977 17-10 7346 0 7,977 17-10 7347 O ' 7,977  100 kg of dry matter  1702 90 30 17-8 7341 797,7  % sucrose content and 100 kg net  1702 90 60 17-11 7349 O 7,977 17-11 7350 C) 7,977 17-11 7351 C) 7,977 1702 90 71 17-12 7353 (3 ) 7,977 1702 90 90 17-10 7345 (5) 7,977 17-10 7346 (5) 7,977 17-10 7347 C) 7,977  100 kg of dry matter  2106 90 30 21-5 7419 797,7  % sucrose content and 100 kg net  2106 90 59 21-6 7423 (3) 7,977 21-6 7424 C) 7,977 21-6 7425 (3) 7,977 No L 33/26 Official Journal of the European Communities 10. 2 . 92 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation {EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970 , p. 1 ) in the case of exports. 10 . 2 . 92 Official Journal of the European Communities No L 33/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts \ Positive \ Negative \ CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0403 10 51 2 118,7 0403 10 53 2 356,6 0403 10 59 3 336,0 0403 10 91  0403 10 93  0403 10 99  0403 90 71 2 118,7 0403 90 73 2 356,6 0403 90 79 3 336,0 0403 90 91  0403 90 93  0403 90 99 , _ 1517 10 10  1517 90 10 ¢  1704 10 11  f 1704 10 19  1704 10 91  1704 10 99  1704 90 51 17-1 * 1704 90 55 17-4 * 1704 90 61 17-4 * 1704 90 65 17-4 * 1704 90 71 17-4 * 1704 90 75 17-1 * 1704 90 81 17-2 * 17-2 7632  1704 90 99 17-3 * 17-3 7632  1806 20 10 18-1 * 1806 20 30 18-1 * 1806 20 50 18-1 * 1806 20 70 18-1 * 1806 20 80 18-2 * 1806 20 95 18-2 * 1806 31 00 18-1 * 1806 32 10 18-4 * 1806 32 90 18-5 * 18-5 7832 830,3 1806 90 11 18-4 * No L 33/28 Official Journal of the European Communities 10 . 2 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  1806 90 19 18-1 * 1806 90 31 18-1 * 1806 90 39 18-3 * 1806 90 50 18-3 * 18-3 7632  1806 90 60 18-4 * 1806 90 70 18-4 * 1806 90 90 18-2 » 1901 10 00 19-4 » 1901 90 90 19-2 * 1902 11 10  1902 11 90  1902 19 11  1902 19 19  1902 19 90  1902 40 10  1903 00 00  1905 30 11 19-1 * 1905 30 19 19-1 * 1905 30 30 19-1 * 1905 30 51 19-1 * 1905 30 59 19-1 * 1905 30 91 19-1 » 1905 30 99 19-1 » 1905 40 00 19-3 "  19-3 7633  19-3 7634  1905 90 40 19-1 * 1905 90 45 19-1 » 1905 90 55 19-1 * 1905 90 60 19-1 * 1905 90 90 19-1 * 2101 10 99 21-2 * 2101 20 90 21-2 * 2105 00 10  2105 00 91 21-3 6585  21-3 7585  2105 00 99 21-4 6586 791,0 21-4 7586 968,4 2106 10 90 21-2 » 2106 90 99 21-1 * 21-1 7001  21-1 7002  21-1 7003  21-1 7004  No L 33/2910 . 2 . 92 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/' Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl  100 kg  2106 90 99 21-1 7635 r ­ 21-1 7636  21-1 7637  21-1 7642  2905 44 11  2905 44 19  2905 44 91  2905 44 99 919,0 3505 10 10  3505 10 90  3823 60 11  3823 60 19  3823 60 91  3823 60 99 919,0  7001   7002   7003   7004 __  7005   7006   7007   7008   7009 756,5  7010   7011 _  7012   7013   7015   7016   7017 '   7020   7021 __  7022   7023 . 763,3  7024 964,3  7025   7026   7027   7028 852,1  7029 1 053,1  7030   7031   7032 809,3  7033 952,9  7035  No L 33/30 Official Journal of the European Communities 10. 2 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fi Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg   7036 * 767,3  7037 918,1  7040 889,8  7041 1 062,1  7042 1 212,9  7043 ,1356,5  7044 1 557,5  7045 978,6  7046 1 150,9  7047 1 301,7  7048 ) 1 445,3  7049 1646,3  7050 1 079,4  7051 1 251,7  7052 1 402,5  7053 1 546,1  7055 1 188,2  7056 1 360,5  7057 1 511,3  7060 1 589,0  7061 1 761,3  7062 1 912,1  7063 ' 2 055,7  7064 2 256,7  7065 1 677,8  7066 1 850,1  7067 2 000,9  7068 2 144,5  7069 2 345,5  7070 1 778,6  7071 1 950,9  7072 2 101,7  7073 2 245,3  7075 1 887,4  7076 2 059,7  7077 2 210,5  7080 3 093,3  7081 3 265,6  7082 3 416,4  7083 3 560,0  7084 3 761,0  7085 3 182,1  7086 3 354,4  7087 3 505,2  7088 3 648,8 10 . 2 . 92 Official Journal of the European Communities No L 33/31 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/l.frs Dkr Lit FF Dr £ Irl  100 kg   7090 ' 3 282,9  7091 3 455,2  7092 3 606,0  7095 3 391,7  7096 3 564,0  7100 C)   7101 O   7102 ( ») ¢   7103 O   7104 (') 775,6  7105 C)   7106 (')   7107 (')   7108 ( »)   7109 O 864,4  7110 0)   7111 (')   7112 (')   7113 O 764,2  7115 C) -  7116 C)   7117 C)   7120 (')   7121 (')   7122 (l) __  7123 (') 871,2  7124 (') 1 072,2  7125 0)   7126 0)   7127 C) 816,4  7128 C) 960,0  7129 O N 1 161,0  7130 C)   7131 C) 766,4  7132 O 917,2  7133 (l) 1 060,8  7135 ( »)   7136 O 875,2  7137 C) 1 026,0  7140 C) 997,7  7141 ( ») 1 170,0  7142 C) 1 320,8  7143 C) 1 464,4  7144 C) 1 665,4  7145 (') - 1 086,5 No L 33/32 Official Journal of the European Communities 10 . 2. 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg   7146 (') 1 258,8  7147 0) 1 409,6  7148 O 1 553,2  7149 C) 1 754,2  7150 O 1 187,3  7151 0 1 359,6  7152 0) 1 510,4  7153 0) 1 654,0  7155 (l) 1 296,1  7156 C) 1 468,4  7157 0) 1 619,2  7160 0) 1 696,9  7161 ( ») 1 869,2  7162 O 2 020,0  7163 0) 2 163,6  7164 (l) 2 364,6  7165 O 1 785,7  7166 (') 1 958,0  7167 C) 2 108,8  7168 (') 2 252,4 .  7169 (') 2 453,4  7170 O 1 886,5  7171 C) 2 058,8  7172 (') 2 209,6  7173 C) 2 353,2  7175 (') 1 995,3  7176 O 2 167,6  7177 (') 2 318,4  7180 (') 3 201,2  7181 ( ») 3 373,5  7182 (') 3 524,3  7183 0) 3 667,9  7185 O 3 290,0  7186 O 3 462,3  7187 O 3 613,1  7188 O 3 756,7  7190 C) 3 390,8  7191 0) 3 563,1  7192 (') 3 713,9  7195 C) 3 499,6  7196 (') 3 671,9   7200 C)   7201 (l) 897,8  7202 0) 1 048,6  7203 C) 1 192,2 10. 2 . 92 Official Journal of the European Communities No L 33/33 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lf:rs Dkr Lit FF Dr £ Irl  100 kg   7204 (*) 1 393,2  7205 ( ¢) 814,3  7206 (') 986,6  7207 0) 1 137,4  7208 O 1 281,0  7209 O 1 482,0  7210 ( ») 915,1  7211 ( ») 1 087,4  7212 ( ») 1 238,2  7213 C) 1 381,8  7215 0 1 023,9  7216 0) 1 196,2  . 7217 C) 1 347,0  7220 (') 1 132,9  7221 O 1 305,2  7260 0) 1 720,1  7261 O 1 892,4  7262 0 2 043,2  7263 O 2 186,8  7264 (') 2 387,8  7265 0) 1 808,9  7266 C) 1 981,2  7267 O 2 132,0  7268 O 2 275,6  7269 O 2 476,6  7270 O 1 909,7  7271 (') 2 082,0  7272 (') 2 232,8  7273 O 2 376,4  7275 O 2 018,5  7276 C) 2 190,8  7300 C) 966,0  7301 0) 1 138,3  7302 O 1 289,1  7303 (') 1 432,7  7304 O 1 633,7  7305 O 1 054,8  7306 O 1 227,1  , 7307 C) 1 377,9  7308 0) 1 521,5  7309 O 1 722,5  7310 O 1 155,6  7311 C) 1 327,9  7312 (') 1 478,7  7313 O 1622,3 No L 33/34 Official Journal of the European Communities 10. 2 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg   7315 O 1 264,4  7316 O 1 436,7  7317 O 1 587,5  7320 O 1 373,4  7321 O 1 545,7  7360 O 1 864,0  7361 O 2 036,3  7362 C) 2 187,1  7363 (l) 2 330,7  7364 C) 2 531,7  7365 C) 1 952,8  7366 (') 2 125,1  7367 O 2 275,9  7368 O 2 419,5  7369 C) 2 620,5  7370 O 2 053,6  7371 O 2 225,9  7372 (l) 2 376,7  7373 C) 2 520,3  7375 O 2 162,4  7376 O 2 334,7  7378 O 2 271,4  7400 C) 1 204,0  7401 0) 1 376,3  7402 C) 1 527,1  7403 O 1 670,7   7404 C) 1871,7  ' 7405 0) 1 292,8  7406 O 1 465,1  7407 O 1 615,9  7408 O 1 759,5  7409 O 1 960,5  7410 O 1 393,6  741 1 C) 1 565,9  7412 (') 1 716,7  7413 (') 1 860,3  7415 C) 1 502,4  7416 O 1 674,7  7417 (') 1 825,5  7420 O 1611,4  7421 O 1 783,7  7460 (') 1 986,7  7461 O 2 159,0  7462 (') 2 309,8  7463 O 2 453,4 10 . 2 . 92 Official Journal of the European Communities No L 33/35 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Iirs Dkr Lit FF Dr £ Irl  100 kg   7464 (*) 2 654,4  7465 (l) 2 075,5  7466 (') 2 247,8  7467 ( ») 2 398,6  7468 O 2 542,2  7470 0) 2 176,3  7471 O 2 348,6  7472 O 2 499,4  7475 O 2 285,1  ' 7476 O 2 457,4  7500 O 1 391,6  7501 (') 1 563,9  7502 C) 1714,7  7503 (') 1 858,3  7504 (') 2 059,3  7505 O ,1480,4  7506 C) 1 652,7  7507 O 1 803,5  7508 C) 1 947,1  7509 O 2 148,1  7510 O ' 1 581,2  7511 (') 1 753,5 7512 C) 1 904,3  7513 C) 2 047,9  7515 O 1 690,0  7516 0) 1 862,3  7517 O 2 013,1  7520 (') 1 799,0  7521 C) 1 971,3  7560 0) 2 096,6  7561 O 2 353,7  7562 C) 2 419,7  7563 C) 2 563,3  7564 C) 2 764,3  7565 O 2 185,4  7566 O 2 357,7  7567 C) 2 508,5  7568 0 2 652,1  7570 (') 2 286,2  7571 (l) 2 458,5  7572 C) 2 609,3  7575 (l) 2 395,0  7576 (') 2 567,3  7600 (') 2 102,5  7601 O 2 274,8 No L 33/36 Official Journal of the European Communities 10 . 2 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg   7602 (l) 2 425,6  7603 (l) 2 569,2  7604 O 2 770,2  7605 C) 2 191,3  7606 O 2 363,6  7607 0) 2 514,4  7608 0) 2 658,0  7609 0) 2 859,0  7610 (l) 2 292,1  . 7611 (l) 2 464,4  7612 O 2 615,2  7613 0) 2 758,8  7615 (') 2 400,9  *- 7616 O 2 573,2  7620 O 2 509,9  7700 (l) 2 423,9  7701 (l) 2 596,2  7702 (') 2 747,0  7703 O 2 890,6  7705 (l) 2 512,7  7706 0) 2 685,0  7707 O 2 835,8  7708 (') 2 979,4  7710 O 2 613,5  7711 C) 2 785,8  - 7712 (l) 2 936,6  7715 O 2 722,3  7716 O 2 894,6  7720 O 2 266,4  7721 O 2 438,7  7722 C) 2 589,5  7723 (') 2 733,1  7725 O 2 355,2  7726 O 2 527,5  7727 O 2 678,3  7728 O 2 821,9  7730 O 2 456,0  7731 (l) 2 628,3  7732 (') 2 779,1  7735 O 2 564,8  7736 O 2 737,1  7740 C) 2 913,9  7741 O 3 086,2  7742 0) 3 237,0  7745 O 3 002,7 10 . 2 . 92 Official Journal of the European Communities No L 33/37 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg   7746 O 3 175,0  7747 ( ») 3 325,8  7750 C) 3 103,5  7751 0) 3 275,8  7758   7759   7760 0) 3 561,4  7761 (0 3 733,7  7762 ( ») 3 884,5  7765 ( ¦) 3 650,2  7766 ( «) 3 822,5  7768   7769 876,3  7770 C) 3 751,0  7771 (') 3 923,3  7778 1 297,2  7779 1 469,5  7780 C) 4 208,9  7781 C) 4 381,2  7785 O 4 297,7  7786 0) 4 470,0  7788 1 996,4  7789 2 168,7  7798 (')   7799 (l)   7800 4 406,9  7801 4 579,2  7802 4 730,0  7805 4 495,7  7806 4 668,0  7807 4 818,8  7808 0 811,9  7809 ( ») 984,2  7810 4 596,5  7811 4 768,8  7818 C) 1 405,1  7819 (') 1 577,4  7820 C) 4 514,8  7821 ( «) 4 687,1  7822 O 4 837,9  7825 C) 4 603,6  7826 (') 4 775,9  7827 (') 4 926,7  7828 (') 2 104,3  7829 C) 2 276,6 No L 33/38 Official Journal of the European Communities 10 . 2 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl  100 kg   7830 O 4 704,4  7831 0) 4 876,7  7838 C) 2 127,5  7840 C)   7841 0)   7842 (l) '   7843 0)   7844 0) 883,5  7845 O   7846 C)   7847 C)   7848 0) 771,3  7849 (') 972,3  7850 0)   7851 O   -7852 0)   7853 (') 872,1  7855 (')   7856 (')   7857 (') 837,3  7858 C)   7859 (*) 795,5  7860 0)   7861 (l)   7862 (')   7863 (l) 826,4  7864 (l) 1 027,4  7865 (')   7866 0)   7867 (') 771,6  7868 0) 915,2  7869 C) 1 116,2  7870 C)   7871 C)   7872 (l) 872,4  7873 0) 1 016,0  7875 0)   7876 (') 830,4  7877 (') 981,2  7878 O 767,1  7879 0) 939,4  7900 (')   7901 0)   7902 O 826,7  7903 C) ' 970,3 10 , 2 . 92 Official Journal of the European Communities No L 33/39 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg   7904 O 1 171,3  7905 O   7906 C) 764,7  7907 O 915,5  7908 (l) .1 059,1  7909 (') 1 260,1  7910 O   7911 C) 865,5  7912 C) 1 016,3  7913 C) 1 159,9  7915 0) 802,0  7916 0) 974,3  7917 (&gt;) 1 125,1  7918 C) 911,0  7919 C) 1 083,3  7940 0)   7941 ( ») 891,8  7942 O 1 042,6  7943 C) 1 186,2  7944 O 1 387,2  7945 C) 808,3  7946 C) 980,6  7947 (') 1 131,4  7948 O 1 275,0  7949 (') 1 476,0  7950 C) 909,1  7951 C) 1081,4  7952 O 1 232,2  7953 O 1 375,8  7955 C) 1 017,9  7956 C) 1 190,2  7957 O 1 341,0  7958 (*) 1 126,9  7959 (') 1 299,2  7960 0) 1 043,2  7961 C) 1 215,5  7962 C) 1 366,3  7963 C) 1 509,9  7964 C) 1710,9  7965 C) 1 132,0  7966 C) 1 304,3  7967 C) 1 455,1  7968 O 1 598,7  7969 0) 1 799,7  7970 0) 1 232,8 No L 33/40 Official Journal of the European Communities 10 . 2. 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Ptt Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg   7971 C) 1 405,1  7972 0) 1 555,9  7973 0) 1 699,5  7975 0) 1 341,6  7976 O 1 513,9  7977 O 1 664,7  7978 O 1 450,6  7979 0) 1 622,9  7980 O 1 618,8  7981 0) 1791,1  7982 ( ») 1 941,9  7983 0) 2 085,5  7984 (l) 2 286,5  7985 O 1 707,6  7986 (') 1 879,9  7987 0) 2 030,7  7988 (') 2 174,3  7990 O 1 808,4  7991 (!) 1 980,7  7992 O 2 131,5  7995 0) 1 917,2  7996 O 2 089,5 Amounts to be deducted  51xx 55,2  52xx 116,8  53xx 186,8  54xx 258,2  55xx 368,2  56xx 533,9  570x 828,5  571x 828,5  572x 1 159,9  573x 1 159,9  574x 1 491,3  5750 1 491,3  5751 1 491,3  5760 1 822,7  5761 1 822,7  5762 1 822,7  5765 1 822,7  5766 1 822,7  5770 1 822,7  5771 1 822,7 10 . 2 . 92 Official Journal of the European Communities No L 33/41 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg   5780 2 154,1  5781 2 154,1  5785 2 154,1  5786 2 154,1  579x 55,2  5808 55,2  5809 55,2  5818 55,2  5819 55,2  582x 55,2  5830 55,2  5831 55,2  5838 116,8  584X 116,8  585X 116,8  586x 186,8  587x 186,8  590x 258,2  591X 258,2  594X 368,2  595x 368,2  596X 533,9  597X 533,9  598X 828,5  599x 828,5 Amounts to be deducted  61xx 47,9  62xx 101,3  63xx 162,2  64XX 224,1  65xx 319,6  66XX 463,5  670x 719,2  67 lx 719,2  672X 1 006,9  673X 1 006,9  674X 1 294,5  6750 1 294,5  6751 1 294,5  6760 1 582,2  6761 1 582,2  6762 1 582,2  6765 1 582,2 No L 33/42 Official Journal of the European Communities 10 . 2 . 92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/ Lfrs Dkr Lit FF Dr £ Irl  100 kg   6766 1 582,2  6770 1 582,2  6771 1 582,2  6780 1 869,9  6781 1 869,9  6785 1 869,9  6786 1 869,9  679x 47,9  6808 47,9  6809 47,9  1 6818 47,9  6819 47,9  682x 47,9  6830 47,9  6831 47,9  6838 101,3  684x 101,3  685x 101,3  686x 162,2  687x 162,2  690x 224,1  691x 224,1  694x 319,6  695x 319,6  696x 463,5  697x 463,5  698x 719,2  699x 719,2 10. 2 . 92 Official Journal of the European Communities No L 33/43 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153 , 17. 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of die goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum , of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. ANNEX II Monetary coefficients Member States I I Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal   1,010     1,057  0,972 0,986  Milk and milk products   1,010     1,057  0,972 0,986  Sugar   1,010     1,057  0,976 0,986  Cereals   1,010     1,057  0,976 0,986  Eggs and poultry and albumins        1,022     Wine    1,022 -p   Processed products (Regulation (EEC) No 3033/80):  to be applied to charges   1,010     1,057  0,972 0,986  to be applied to refunds :  cereals   1,010     1,057  0,976 0,986  milk   1,010     1,057  0,972 0,986  sugar   1,010     1,057  0,976 0,986  Jams and marmalades (Regulation (EEC) No 426/86)          -4-   Olive oil sector            No L 33/44 Official Journal of the European Communities 10 . 2. 92 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance I Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 25 November to 15 December 1991 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Greece Beef and veal 0,340967 Milk and milk products 0,340967 Eggs and poultrymeat 0 Applicable to imports and exports carried out from The beginning of the 1992/93 marketing year for the sectors concerned II Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 16 to 22 December 1991 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Greece Beef and veal 6,438386 Milk and milk products 0,438386 Eggs and poultrymeat 0 Applicable to imports and exports carried out from The beginning of the 1992/93 marketing year for the sectors concerned